DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 3, 6 and 10 are cancelled. 
Claims 1-2, 4-5, 7-9 and 11-19 are allowed.

Drawings
The drawings were received on 04/27/2021. These drawings are accepted.

Response to Arguments
Applicant’s arguments, see pages 9-12, filed 04/27/2021, with respect to claims 1 and 19 have been fully considered and are persuasive in view of the new amendments to the claims.  The rejections of claims 1 and 19 have been withdrawn.
 
Allowable Subject Matter
Claims 1-2, 4-5, 7-9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance.
Claim 1 (amended) is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other teaches all the limitations of claim 1 as currently amended. For example, the closest prior art of record, Kosantos et al (US PUB 20040125974) discloses a modular loudspeaker system comprising a first loudspeaker cabinet having a first face and a first loudspeaker for producing sound, in use, to be emitted through the first face, the modular loudspeaker system further comprising a second loudspeaker cabinet including a 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: the first loudspeaker cabinet including a first passage arranged such that the sound produced by the second loudspeaker, in use, travels through the first passage to be emitted through the first face of the first loudspeaker cabinet, wherein the second loudspeaker cabinet includes a fourth passage arranged to transmit sound from the second loudspeaker to an opening in the outside surface of the second loudspeaker cabinet, the position of the opening being aligned with an end of the first passage in the first loudspeaker cabinet when the first and second speaker cabinets are adjacent one another.

Claims 2, 4-5, 7-9 and 11-18 are allowed based on their respective dependency from claim 1.

Claim 19 is similarly allowed for the same reason as claim 1 above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654